                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ANDREA L.,                                                4:21CV3120

                   Plaintiff,
                                                            ORDER
      vs.

ANDREW SAUL, Commissioner,
Social Security Administration

                   Defendant.


       IT IS ORDERED that Plaintiff’s motion to proceed in forma pauperis (Filing
2) is granted, and, accordingly, that:

      1.    Plaintiff shall be allowed to proceed without payment of the filing fee;
            and
      2.    The Clerk of the Court shall issue summonses as requested by Plaintiff
            (Filing 5).

      Dated this 29th day of June, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
